                     UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA

 JENNIFER LARSEN CIVIL ACTION


 VERSUS


 RED FROG EVENTS, LLC, ET AL. NO.: 17-1665-BAJ-EWD




                              RULING AND ORDER

      Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 93) pursuant to 28 U.S.C. § 636(b)(l). The Report and

Recommendation addresses Plaintiffs Motion to Remand (Doc. 78). This case was

removed to Federal Court from the 20th Judicial District Court for the Parish of West

Feliciana based on 28 U.S.C. § 1332 diversity jurisdiction. (Doc. 1, at 2). Plaintiff

argues that remand is required because Defendant West Feliciana Parish,

Department of Parks and Recreation (West Feliciana") is a properly joined, non-

diverse defendant. In their Amended Notice of Removal, Defendants, who oppose this


Motion, argued West Feliciana was improperly joined. Id.

      Plaintiffs lawsuit is one of several that arose from the collapse of the "Diesel

Dome during an extreme obstacle race called the "Warrior Dash. (Doc. 36, K 6 & 8).


In tier Motion to Remand, Plaintiff claims to have a viable negligence claim against

West Feliciana, and argues that the Louisiana Recreational Immunity Statute, La.


R.S. § 9:2795(B) does not apply because the Diesel Dome should be considered

playground equipment." (Doc. 78-2, at 5-12). However, the state court to which
Plaintiff seeks remand has ruled in one of this action's sister cases, Alien v. Red Frog


Events, LLC, that West Feliciana is in fact shielded by Louisiana's Recreational Use

Immunity Statute with respect to claims arising out of the collapse of the Diesel

Dome during the Warrior Dash race. (Doc. 93, at 9).


      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(l), they had fourteen (14) days from the date they received the Report

and Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. Id. at 1. Neither party objected.


Having carefully considered the underlying Complaint and related filings, the Court

approves the Magistrate Judge s Report and Recommendation, and hereby adopts its

findings of fact, conclusions of law, and recommendation.


      Accordingly,

      IT IS ORDERED that the Magistrate Judge's Report and

Recommendation (Doc. 93) is ADOPTED as the Court's opinion herein.

             IT IS FURTHER ORDERED that Plaintiffs Motion to Remand

(Doc. 78) is DENIED.
    IT IS FURTHER ORDERED that Plaintiffs claims against West Feliciana

Parish, Department of Parks and Recreation are DISMISSED WITHOUT

PREJUDICE.




                    Baton Rouge, Louisiana, this ^-^ day of December, 2019




                                    (^
                                JUDGE BRIA^JV. JACKSON
                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA
